Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
1.         This communication is a first office action, non-final rejection on the merits.  Claims 2-21, filed  as preliminary amendment, are currently pending and have been considered below.
Response to Amendment
2.	Applicant’s amendment filed February 21, 2020. Claim 1 cancelled. Claims 2-21 presented for Examination. Applicant’s amendment has been fully considered and entered.
Priority
3.	Applicant's claim for domestic priority under 35 U.S.C. 119(e) is acknowledged. The application is filed on 11/07/2016 but claims the benefit of U.S. provisional application number 61/532,603 filed on 09/09/2011 and US application No. 15/924889 filed on 03/19/2018 and US application No. 15/330784 filed on 11/07/2016 and US application No. 14/878333 filed on 10/08/2015 and US application No. 14/335545 filed on 07/18/2014 and US application No. 13/608148 filed on 09/10/2012.
Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 04/21/20 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.
Double Patenting
5.       The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
6.       Claims 2 and 12 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1 and 9 of U.S. Patent No. 10546485 B1 and Claims 1 and 11 of U.S. Patent No. 9922540 B1 and Claims 1 of U.S. Patent No. 9,489,826 B1 and Claim 1 and 12 of U.S. Patent No. 9,165,455 B1 and Claims 1 and 10-11 of U.S. Patent No. 8,786,425 B1.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter. 
7.       For the sake of brevity, only Claims 1 and 9 of U.S. Patent No. 10546485 B1 and  Claims 1 and 11 of U.S. Patent No. 9922540 B1 and Claims 1 of U.S. Patent No. 9,489,826 B1 and Claim 1 and 12 of U.S. Patent No. 9,165,455 B1 and Claims 1 and 10-11 of U.S. Patent No. 8,786,425 B1 and instant application is shown below:
a)
Claims of instant application 16/773217
Claims of copending application 13/608,148
2. An electronic system comprising:
at least one processor; and
at least one non-transitory computer-readable storage medium coupled to the at least one processor having stored thereon instructions which, when executed by the at least one processor, causes the at least one processor to perform operations comprising:
monitoring for events detected by a monitoring system located at a property; based on the monitoring, identifying at least one event detected by the monitoring system;
evaluating the at least one event based on data related to the monitoring system that includes at least historical sensor data and a current status of the monitoring system; based on the evaluation, determining whether abnormal activity has occurred; based on the determination, providing context data associated with the at least one event for display to an operator of the monitoring system; and
based on the context data and input from the operator, performing an action.

12.    An electronic system comprising: at least one processor; and
at least one non-transitory computer-readable storage medium coupled to the at least one processor having stored thereon instructions which, when executed by the at least one processor, causes the at least one processor to perform operations comprising:
monitoring for events detected by a monitoring system located at a property that performs a security action at a predetermined time after determining that abnormal activity has occurred;
based on the monitoring, identifying at least one event detected by the monitoring system;
evaluating the at least one event based on data related to the monitoring system that includes at least historical sensor data and a current status of the monitoring system; based on the evaluation, determining whether abnormal activity has occurred; calculating a delay time period based on the data related to the monitoring system; and
delaying the performance of the security action by a period of time calculated based on the delay time period.


1. An electronic system comprising: at least one processor; and 
          at least one non-transitory computer-readable storage medium coupled to the at least one processor having stored thereon instructions which, when executed by the at least one processor, causes the at least one processor to perform operations comprising: 

          collecting data sensed by a monitoring system that monitors a property of a user; aggregating the collected data over a period of a time; detecting, within the aggregated data, patterns of recurring events; and based on detecting the patterns of recurring events within the aggregated data, taking action related to the monitoring system based on the detected patterns of recurring events within the aggregated data, wherein taking action related to the monitoring system based on the detected patterns of recurring events within the aggregated data comprises: determining to suggest a rule for the monitoring system based on the detected patterns of recurring events within the aggregated data; sending, to the user of the monitoring system, a suggestion of the rule for the monitoring system, the suggestion including an interface that includes a description of the rule being suggested and interface controls that enable the user of the monitoring system to set the rule for the monitoring system, decline the rule for the monitoring system, or set a modified version of the rule for the monitoring system; receiving user input provided through at least one of the interface controls included in the interface that indicates how the user of the monitoring system would like to handle the rule being suggested; and handling the rule for the monitoring system based on the received user input that indicates how the user of the monitoring system would like to handle the rule being suggested. 
10. An electronic system comprising: at least one processor; and 
at least one non-transitory computer-readable storage medium coupled to the at least one processor having stored thereon instructions which, when executed by the at least one processor, causes the at least one processor to perform operations comprising:
 collecting data sensed by a monitoring system that monitors a property of a user; aggregating the collected data over a period of a time; detecting, within the aggregated data, patterns of recurring events; based on detecting the patterns of recurring events within the aggregated data, taking action related to the monitoring system; receiving user input related to use of patterns of recurring events in performing actions related to the monitoring system; based on the user input, updating settings that control use of patterns of recurring events in performing actions related to the monitoring system; and using patterns of recurring events to perform actions related to the monitoring system based on the updated settings, wherein receiving user input related to use of patterns of recurring events in performing actions related to the monitoring system comprises receiving user input indicating that the user would like to be alerted more based on patterns of recurring events; wherein updating settings that control use of patterns of recurring events in performing actions related to the monitoring system comprises updating settings to decrease a level of confidence of detected activity being abnormal activity needed to alert the user of abnormal activity; and where using patterns of recurring events to perform actions related to the monitoring system based on the updated settings comprises using patterns of recurring events to perform actions in accordance with the decreased level of confidence. 
    11. An electronic system comprising: at least one processor; and 
          at least one non-transitory computer-readable storage medium coupled to the at least one processor having stored thereon instructions which, when executed by the at least one processor, causes the at least one processor to perform operations comprising: 
          collecting data sensed by a monitoring system that monitors a property of a user; aggregating the collected data over a period of a time; detecting, within the aggregated data, patterns of recurring events; based on detecting the patterns of recurring events within the aggregated data, taking action related to the monitoring system; receiving user input related to use of patterns of recurring events in performing actions related to the monitoring system; based on the user input, updating settings that control use of patterns of recurring events in performing actions related to the monitoring system; and using patterns of recurring events to perform actions related to the monitoring system based on the updated settings, wherein receiving user input related to use of patterns of recurring events in performing actions related to the monitoring system comprises receiving user input indicating that the user would like to be alerted less based on patterns of recurring events; wherein updating settings that control use of patterns of recurring events in performing actions related to the monitoring system comprises updating settings to increase a level of confidence of detected activity being abnormal activity needed to alert the user of abnormal activity; and where using patterns of recurring events to perform actions related to the monitoring system based on the updated settings comprises using patterns of recurring events to perform actions in accordance with the increased level of confidence. 


b)
Claims of instant application 16/773217
Claims of copending application 14/335,545
2. An electronic system comprising:
at least one processor; and
at least one non-transitory computer-readable storage medium coupled to the at least one processor having stored thereon instructions which, when executed by the at least one processor, causes the at least one processor to perform operations comprising:
monitoring for events detected by a monitoring system located at a property; based on the monitoring, identifying at least one event detected by the monitoring system;
evaluating the at least one event based on data related to the monitoring system that includes at least historical sensor data and a current status of the monitoring system; based on the evaluation, determining whether abnormal activity has occurred; based on the determination, providing context data associated with the at least one event for display to an operator of the monitoring system; and
based on the context data and input from the operator, performing an action.
12.    An electronic system comprising: at least one processor; and
at least one non-transitory computer-readable storage medium coupled to the at least one processor having stored thereon instructions which, when executed by the at least one processor, causes the at least one processor to perform operations comprising:
monitoring for events detected by a monitoring system located at a property that performs a security action at a predetermined time after determining that abnormal activity has occurred;
based on the monitoring, identifying at least one event detected by the monitoring system;
evaluating the at least one event based on data related to the monitoring system that includes at least historical sensor data and a current status of the monitoring system; based on the evaluation, determining whether abnormal activity has occurred; calculating a delay time period based on the data related to the monitoring system; and
delaying the performance of the security action by a period of time calculated based on the delay time period.
1. An electronic system comprising: at least one processor; and 
         at least one non-transitory computer-readable storage medium coupled to the at least one processor having stored thereon instructions which, when executed by the at least one processor, causes the at least one processor to perform operations comprising: 
         collecting data sensed by a monitoring system that monitors a property of a user; aggregating the collected data over a period of a time; detecting, within the aggregated data, patterns of recurring events; assigning an abnormality score to each of a plurality of rules related to the detected patterns of recurring events within the aggregated data based on how abnormal it is for one or more events that trigger each of the rules to occur; comparing events detected by the monitoring system to the rules related to the detected patterns of recurring events within the aggregated data; based on the comparison, identifying one or more events that meet at least two of the rules; based on identifying the one or more events that meet the at least two rules, accessing abnormality scores assigned to the at least two rules; combining the accessed abnormality scores to determine a total abnormality score for the events detected by the monitoring system; comparing the total abnormality score to a threshold; based on the comparison, determining that the total abnormality score meets the threshold; and based on the determination that the abnormality score meets the threshold, taking action for abnormal activity detected by the monitoring system.



c) 
Claims of instant application 16/773217
Claims of copending application 14/878,333
2. An electronic system comprising:
at least one processor; and
at least one non-transitory computer-readable storage medium coupled to the at least one processor having stored thereon instructions which, when executed by the at least one processor, causes the at least one processor to perform operations comprising:
monitoring for events detected by a monitoring system located at a property; based on the monitoring, identifying at least one event detected by the monitoring system;
evaluating the at least one event based on data related to the monitoring system that includes at least historical sensor data and a current status of the monitoring system; based on the evaluation, determining whether abnormal activity has occurred; based on the determination, providing context data associated with the at least one event for display to an operator of the monitoring system; and
based on the context data and input from the operator, performing an action.

12.    An electronic system comprising: at least one processor; and
at least one non-transitory computer-readable storage medium coupled to the at least one processor having stored thereon instructions which, when executed by the at least one processor, causes the at least one processor to perform operations comprising:
monitoring for events detected by a monitoring system located at a property that performs a security action at a predetermined time after determining that abnormal activity has occurred;
based on the monitoring, identifying at least one event detected by the monitoring system;
evaluating the at least one event based on data related to the monitoring system that includes at least historical sensor data and a current status of the monitoring system; based on the evaluation, determining whether abnormal activity has occurred; calculating a delay time period based on the data related to the monitoring system; and
delaying the performance of the security action by a period of time calculated based on the delay time period.
1. An electronic system comprising: at least one processor; and 
          at least one non-transitory computer-readable storage medium coupled to the at least one processor having stored thereon instructions which, when executed by the at least one processor, causes the at least one processor to perform operations comprising: 
collecting and storing sensor data sensed by sensors of a monitoring system that monitors a property of a user; aggregating, by the electronic system, the collected sensor data over a period of a time; receiving, at the electronic system, user input related to the monitoring system's performance of actions based on patterns of recurring events; based on the user input, updating one or more thresholds used in controlling the monitoring system to perform actions based on patterns of recurring events; detecting, by the electronic system and within the aggregated sensor data, a pattern of recurring events; and based on detecting the pattern of recurring events within the aggregated sensor data, taking, by the electronic system, action related to the monitoring system in accordance with the updated one or more thresholds used in controlling the monitoring system's performance of actions based on patterns of recurring events, wherein abnormality values are calculated based on comparing received sensor data to the detected pattern of recurring events, wherein the user input related to the monitoring system's performance of actions based on patterns of recurring events relates to the one or more thresholds, and wherein the abnormality values are compared to the one or more thresholds.



d) 
Claims of instant application 16/773217
Claims of copending application 15/924889
2. An electronic system comprising:
at least one processor; and
at least one non-transitory computer-readable storage medium coupled to the at least one processor having stored thereon instructions which, when executed by the at least one processor, causes the at least one processor to perform operations comprising:
monitoring for events detected by a monitoring system located at a property; based on the monitoring, identifying at least one event detected by the monitoring system;
evaluating the at least one event based on data related to the monitoring system that includes at least historical sensor data and a current status of the monitoring system; based on the evaluation, determining whether abnormal activity has occurred; based on the determination, providing context data associated with the at least one event for display to an operator of the monitoring system; and
based on the context data and input from the operator, performing an action.
12.    An electronic system comprising: at least one processor; and
at least one non-transitory computer-readable storage medium coupled to the at least one processor having stored thereon instructions which, when executed by the at least one processor, causes the at least one processor to perform operations comprising:
monitoring for events detected by a monitoring system located at a property that performs a security action at a predetermined time after determining that abnormal activity has occurred;
based on the monitoring, identifying at least one event detected by the monitoring system;
evaluating the at least one event based on data related to the monitoring system that includes at least historical sensor data and a current status of the monitoring system; based on the evaluation, determining whether abnormal activity has occurred; calculating a delay time period based on the data related to the monitoring system; and
delaying the performance of the security action by a period of time calculated based on the delay time period.
1. An electronic system comprising: at least one processor; and at least one non-transitory computer-readable storage medium coupled to the at least one processor having stored thereon instructions which, when executed by the at least one processor, causes the at least one processor to perform operations comprising: monitoring for events detected by a monitoring system located at a property; based on the monitoring, identifying at least one event detected by the monitoring system; evaluating the at least one event based on data related to the monitoring system that includes at least historical sensor data and current status of the monitoring system; based on the evaluation, assigning one or more abnormality scores to the at least one event using statistical analysis to decide an abnormality score based on event timing and an order of events; determining whether abnormal activity has occurred based on the one or more abnormality scores assigned by aggregating abnormality scores for multiple events detected over a period of time; based on the determination, generating a list of abnormal activities; and based on the generated list of abnormal activities, performing an action by automatically removing an abnormal activity from the generated list of abnormal activities.

9. An electronic system comprising: at least one processor; and at least one non-transitory computer-readable storage medium coupled to the at least one processor having stored thereon instructions which, when executed by the at least one processor, causes the at least one processor to perform operations comprising: monitoring for events detected by a monitoring system located at a property; based on the monitoring, identifying at least one event in which an action that is normally detected by the monitoring system while the monitoring system is in an unarmed state has not occurred; evaluating the at least one event based on data related to the monitoring system that includes at least historical sensor data and current status of the monitoring system; based on the evaluation, assigning one or more abnormality scores to the at least one event using statistical analysis to decide an abnormality score based on event timing and an order of events; determining whether abnormal activity has occurred based on the one or more abnormality scores assigned by aggregating abnormality scores for multiple events detected over a period of time; based on the determination and the unarmed state of the monitoring system, performing an action by automatically removing an abnormal activity from the generated list of abnormal activities.


Claim Rejections - 35 USC § 103
8.       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
9.         The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.
10.       Claims 2-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jackson (US 2007/0262857 A1) (hereinafter Jackson) in view of Schoettle (US 2009/0027196 A1) (hereinafter Schoettle).

               Regarding claim 2, Jackson discloses a system comprising: at least one processor; and at least one computer-readable storage medium coupled to the at least one processor having stored thereon instructions (paragraph 0040, data storage means 23 and retrieval of data to transmit from premise 20 and retain predetermined configuration parameters and/or instructions relating to users, premises 20, and alarm activation relevant data) which, when executed by the at least one processor (FIG. 2, monitored premises 20, central server 22, user device 25, emergency response services 27), causes the at least one processor to perform operations (paragraph 0064, processing module 42) comprising: 
detecting, using data from one or more sensors at a property, an event (para 0018, remotely-verified alarm system monitor user's premises 15 (or "premises portion"), para 0026, receive signals transmitted in premises portion 15); 
determining, for the event and using the data for the event, an abnormality score that indicates a degree to which the event is abnormal at the property (para 0042, identifying data, compared to baseline data stored to identify anomalies relative to baseline data (i. e., historical data), para 0047, determine user specified alarm status. If user specified a status verifying alarm is valid, then notify a Host 38 and if status verifying alarm is invalid (e.g., a false alarm), notify host 38 that alarm is invalid, paragraph 0048, system capable of evaluating input data and executing an action based upon predetermined contact parameters and determining appropriate response according to predetermined instructions, and as output, affecting appropriate response, transmit a valid alarm); 
determining whether the abnormality score satisfies a threshold (paragraph 0053, analytics means identify abnormal behavior based on predetermined alarm parameters and confirming a valid alarm, paragraph 0022, sensor detect and indicate presence or occurrence of alarm event when changes reach or exceed threshold level).
Jackson specifically fails to disclose in response to determining that the abnormality score does not satisfy the threshold, determining to skip performing an action.
In analogous art, Schoettle discloses in response to determining that the abnormality score does not satisfy the threshold, determining to skip performing an action (paragraph 0019, monitoring system 110 track premises and trouble condition identified, paragraph 0036, Fig. 3, monitoring system monitor armed/unarmed mode, Abstract, Based on learned activity, possible trouble condition is detected, system compares detected parameter against parameters expected at that day and time in order to determine action to be taken, paragraph 0028 system programmed, for normal conditions, known abnormal conditions, and for unknown conditions).
Therefore, it would have been obvious to one of ordinary skill in the art to modify teaching of remotely-monitored alarm verification for a premises disclosed by Jackson to monitor premises using self-learning detect security breaches as taught by Schoettle to detect security breaches and sent alarm to remote user to prevent unauthorized access in secure area based upon deviation in the normal uses of the premises [Schoettle, paragraph 0034].
Regarding claim 3, Jackson discloses the system of claim 2, wherein determining to skip performing an action comprises determining to skip sending an alert to a user device associated with the property and to skip sending data about the alert to a central monitoring system at a physical location separate from the property (paragraph 0048, system capable of evaluating input data and executing an action based upon predetermined contact parameters and determining appropriate response according to predetermined instructions, and as output, affecting appropriate response, transmit a valid alarm).
Regarding claim 4, Jackson discloses the system of claim 2, wherein determining to skip performing an action comprises determining to skip sending data about an alert to a central monitoring system at a physical location separate from the property (paragraph 0053, analysis module 39 discriminate based on content of data and predetermined configuration parameters, para 0042, identify anomalies (“as abnormality”) relative to data), the operations comprising: determining that the abnormality score satisfies a second threshold (paragraph 0053, analytics means identify abnormal behavior based on predetermined alarm parameters and confirming a valid alarm, para 0022, sensor detect and indicate presence or occurrence of alarm event when changes reach or exceed threshold level).
Jackson fails to disclose  in response to determining that the abnormality score satisfies the second threshold and does not satisfy the threshold, sending an alert to a user device associated with the property.
In analogous art, Schoettle discloses in response to determining that the abnormality score satisfies the second threshold and does not satisfy the threshold, sending an alert to a user device associated with the property (paragraph 0019, monitoring system 110 can the premises to record a pattern of behavior and stored to form a basis for statistical analysis for "anticipation" purposes, paragraph 0034, process 203 monitors the premises and based on these monitored readings over a period of time, process 204 generates a "normal" view of the premises, paragraph 0035, The predetermined period of time can be a day, a week, a month, or anytime. Training can also be based on other factors, such as the number of events over a weekend, etc.).
Therefore, it would have been obvious to one of ordinary skill in the art to include remotely-monitored alarm verification disclosed by Jackson by comparing use of the premises disclosed by Schoettle from series of received sensor signals over a period of time or number of events and sent alarm to remote user to prevent unauthorized access in secure area from abnormal uses of premises [Schoettle, paragraph 0035].
Regarding claim 5, Jackson discloses the system of claim 2, the operations comprising: detecting, using second data from the one or more sensors at the property, a second event (paragraph 0053, analytics means identify abnormal behavior based on predetermined alarm parameters and confirming a valid alarm, paragraph 0022, sensor detect and indicate presence or occurrence of alarm event when changes reach or exceed threshold level);
determining, for the second event, a second abnormality score; determining that the second event occurred within a threshold time period of the event (para 23, capable of detecting a threshold alarm event, para 22, detect presence or occurrence of an alarm event only when such changes reach and/or exceed some threshold level).
determining whether the aggregated score satisfies the threshold (para 23, capable of detecting a threshold alarm event); and
in response to determining that the aggregated score satisfies the threshold, performing an action using data for the event and the second event (para 22, detect presence or occurrence of an alarm event only when such changes reach and/or exceed some threshold level).
Jackson fails to disclose  in response to determining that the second event occurred within the threshold time period of the event, creating an aggregated score by aggregating the abnormality score and the second abnormality score.
In analogous art, Schoettle discloses in response to determining that the second event occurred within the threshold time period of the event, creating an aggregated score by aggregating the abnormality score and the second abnormality score (paragraph 28, system can be further programmed, for known normal conditions, known abnormal conditions, and for unknown conditions, paragraph 29, monitoring system receives data that can be compared to the stored data to determine normal and abnormal situations, process 204 generates a "normal" view of the premises).
Therefore, it would have been obvious to one of ordinary skill in the art to include remotely-monitored alarm verification disclosed by Jackson by comparing use of the premises disclosed by Schoettle from series of received sensor signals over a period of time or number of events and sent alarm to remote user to prevent unauthorized access in secure area from abnormal uses of premises [Schoettle, paragraph 0035].
Regarding claim 6, Jackson fails to discloses the system of claim 5, the operations comprising: determining that the second abnormality score does not satisfy the threshold, wherein creating the aggregated score by aggregating the abnormality score and the second abnormality score responsive to determining that the second abnormality score does not satisfy the threshold.
In analogous art, Schoettle discloses the system of claim 5, the operations comprising: determining that the second abnormality score does not satisfy the threshold, wherein creating the aggregated score by aggregating the abnormality score and the second abnormality score responsive to determining that the second abnormality score does not satisfy the threshold (para 07, system compares detected parameter against parameters expected at that day and time in order to determine the action to be taken, paragraph 28, system can be further programmed, for known normal conditions, known abnormal conditions, and for unknown conditions, paragraph 29, monitoring system receives data that compared to determine normal and abnormal situations, process 204 generates a "normal" view of the premises).
Therefore, it would have been obvious to one of ordinary skill in the art to include remotely-monitored alarm verification disclosed by Jackson by comparing use of the premises disclosed by Schoettle from series of received sensor signals over a period of time or number of events and sent alarm to remote user to prevent unauthorized access in secure area from abnormal uses of premises [Schoettle, paragraph 0035].
 Regarding claim 7, Jackson discloses the system of claim 5, the operations comprising: determining a confidence score that indicates a degree to which the event is likely associated with the second event (paragraph 0053, analytics means identify abnormal behavior based on predetermined alarm parameters and confirming a valid alarm, paragraph 0022, sensor detect and indicate presence or occurrence of alarm event when changes reach or exceed threshold level).
Jackson fails to discloses determining whether the confidence score satisfies a confidence threshold, wherein creating the aggregated score by aggregating the abnormality score and the second abnormality score responsive to determining that the confidence score satisfies the confidence threshold.
In analogous art, Schoettle discloses determining whether the confidence score satisfies a confidence threshold, wherein creating the aggregated score by aggregating the abnormality score and the second abnormality score responsive to determining that the confidence score satisfies the confidence threshold (para 07, system compares detected parameter against parameters expected at that day and time in order to determine the action to be taken, paragraph 28, system can be further programmed, for known normal conditions, known abnormal conditions, and for unknown conditions, paragraph 29, monitoring system receives data that compared to determine normal and abnormal situations, process 204 generates a "normal" view of the premises).
Therefore, it would have been obvious to one of ordinary skill in the art to include remotely-monitored alarm verification disclosed by Jackson by comparing use of the premises disclosed by Schoettle from series of received sensor signals over a period of time or number of events and sent alarm to remote user to prevent unauthorized access in secure area from abnormal uses of premises [Schoettle, paragraph 0035].
 Regarding claim 8, Jackson discloses the system of claim 2, wherein determining the abnormality score comprises determining, for the event and using the data for the event and historical data for the property, an abnormality score that indicates the degree to which the event is abnormal at the property (paragraph 0053, analytics means identify abnormal behavior based on predetermined alarm parameters and confirming a valid alarm, paragraph 0022, sensor detect and indicate presence or occurrence of alarm event when changes reach or exceed threshold level).
Regarding claim 9, Jackson discloses the system of claim 2, wherein determining the abnormality score comprises determining, for the event and using the data for the event and a monitoring system status for a monitoring system at the property, an abnormality score that indicates the degree to which the event is abnormal at the property (para 23, system detecting a threshold alarm event, para 22, detect presence or occurrence of an alarm event only when such changes reach or exceed some threshold level).
Regarding claim 10, Jackson discloses the system of claim 2, the operations comprising: detecting, using first data from the one or more sensors at a property, a first event of the same event type as the event (paragraph 0053, analytics means identify abnormal behavior based on predetermined alarm parameters and confirming a valid alarm, paragraph 0022, sensor detect and indicate presence or occurrence of alarm event when changes reach or exceed threshold level);
determining, for the first event and using the first data for the first event, a first abnormality score that indicates a degree to which the first event is abnormal at the property (para 23, capable of detecting a threshold alarm event, para 22, detect presence or occurrence of an alarm event only when such changes reach and/or exceed some threshold level);
determining whether the first abnormality score satisfies a first threshold (para 22, detect presence or occurrence of an alarm event only when such changes reach and/or exceed some threshold level).
Jackson fails to disclose  in response to determining that the first abnormality score satisfies the first threshold, performing an action for the event type; and
after performing the action for the event type, determining, using data from an external source and the first threshold, the threshold that less likely to be satisfied than the first threshold.
In analogous art, Schoettle discloses in response to determining that the first abnormality score satisfies the first threshold, performing an action for the event type (para 07, system compares detected parameter against parameters expected at that day and time in order to determine the action to be taken, paragraph 28, system can be further programmed, for known normal conditions, known abnormal conditions, and for unknown conditions); and 
after performing the action for the event type, determining, using data from an external source and the first threshold, the threshold that less likely to be satisfied than the first threshold (paragraph 28, system can be further programmed, for known normal conditions, known abnormal conditions, and for unknown conditions, paragraph 29, monitoring system receives data that can be compared to the stored data to determine normal and abnormal situations, process 204 generates a "normal" view of premises).
Therefore, it would have been obvious to one of ordinary skill in the art to modify teaching of remotely-monitored alarm verification for a premises disclosed by Jackson to monitor premises using self-learning detect security breaches as taught by Schoettle to detect security breaches and sent alarm to remote user to prevent unauthorized access in secure area based upon deviation in the normal uses of the premises [Schoettle, paragraph 0034].

Regarding claim 11, Jackson discloses the system of claim 10, wherein detecting the first event comprises detecting the first event that indicates a lack of events for a threshold time period threshold time period of the event (para 23, capable of detecting a threshold alarm event, para 22, detect presence or occurrence of an alarm event only when such changes reach and/or exceed some threshold level).
Regarding claim 12, Jackson discloses a computer-implemented method comprising: detecting, using data from one or more sensors at a property, an event (para 0018, remotely-verified alarm system monitor user's premises 15 (or "premises portion"), para 0026, receive signals transmitted in premises portion 15);
determining, for the event and using the data for the event, an abnormality score that indicates a degree to which the event is abnormal at the property (para 0042, identifying data, compared to baseline data stored to identify anomalies relative to baseline data (i. e., historical data), para 0047, determine user specified alarm status. If user specified a status verifying alarm is valid, then notify a Host 38 and if status verifying alarm is invalid (e.g., a false alarm), notify host 38 that alarm is invalid, paragraph 0048, system capable of evaluating input data and executing an action based upon predetermined contact parameters and determining appropriate response according to predetermined instructions, and as output, affecting appropriate response, transmit a valid alarm);
determining whether the abnormality score satisfies a threshold (paragraph 0053, analytics means identify abnormal behavior based on predetermined alarm parameters and confirming a valid alarm, paragraph 0022, sensor detect and indicate presence or occurrence of alarm event when changes reach or exceed threshold level).
Jackson specifically fails to disclose in response to determining that the abnormality score does not satisfy the threshold, determining to skip performing an action.
In analogous art, Schoettle discloses in response to determining that the abnormality score does not satisfy the threshold, determining to skip performing an action (paragraph 0019, monitoring system 110 track premises and trouble condition identified, paragraph 0036, Fig. 3, monitoring system monitor armed/unarmed mode, Abstract, Based on learned activity, possible trouble condition is detected, system compares detected parameter against parameters expected at that day and time in order to determine action to be taken, paragraph 0028 system programmed, for normal conditions, known abnormal conditions, and for unknown conditions).
Therefore, it would have been obvious to one of ordinary skill in the art to modify teaching of remotely-monitored alarm verification for a premises disclosed by Jackson to monitor premises using self-learning detect security breaches as taught by Schoettle to detect security breaches and sent alarm to remote user to prevent unauthorized access in secure area based upon deviation in the normal uses of the premises [Schoettle, paragraph 0034].

Regarding claim 13, Jackson discloses the method of claim 12, wherein determining to skip performing an action comprises determining to skip sending an alert to a user device associated with the property and to skip sending data about the alert to a central monitoring system at a physical location separate from the property (paragraph 0048, system capable of evaluating input data and executing an action based upon predetermined contact parameters and determining appropriate response according to predetermined instructions, and as output, affecting appropriate response, transmit a valid alarm)..
Regarding claim 14, Jackson discloses the method of claim 12, wherein determining to skip performing an action comprises determining to skip sending data about an alert to a central monitoring system at a  physical location separate from the property (paragraph 0048, system capable of evaluating input data and executing an action based upon predetermined contact parameters and determining appropriate response according to predetermined instructions, and as output, affecting appropriate response, transmit a valid alarm), the method comprising:
determining that the abnormality score satisfies a second threshold (paragraph 0053, analysis module 39 discriminate based on content of data and predetermined configuration parameters, para 0042, identify anomalies (“as abnormality”) relative to data).
Jackson fails to disclose  in response to determining that the abnormality score satisfies the second threshold and does not satisfy the threshold, sending an alert to a user device associated with the property.
In analogous art, Schoettle discloses in response to determining that the abnormality score satisfies the second threshold and does not satisfy the threshold, sending an alert to a user device associated with the property (paragraph 0019, monitoring system 110 can the premises to record a pattern of behavior and stored to form a basis for statistical analysis for "anticipation" purposes, paragraph 0034, process 203 monitors the premises and based on these monitored readings over a period of time, process 204 generates a "normal" view of the premises, paragraph 0035, The predetermined period of time day, week, month, or anytime. Training can also be based on other factors, such as the number of events over a weekend, etc.).
Therefore, it would have been obvious to one of ordinary skill in the art to include remotely-monitored alarm verification disclosed by Jackson by comparing use of the premises disclosed by Schoettle from series of received sensor signals over a period of time or number of events and sent alarm to remote user to prevent unauthorized access in secure area from abnormal uses of premises [Schoettle, paragraph 0035].
Regarding claim 15, Jackson discloses the method of claim 12, comprising: detecting, using second data from the one or more sensors at the property, a second event (paragraph 0053, analytics means identify abnormal behavior based on predetermined alarm parameters and confirming a valid alarm, paragraph 0022, sensor detect and indicate presence or occurrence of alarm event when changes reach or exceed threshold level);
determining, for the second event, a second abnormality score (para 23, capable of detecting a threshold alarm event, para 22, detect presence or occurrence of an alarm event only when such changes reach and/or exceed some threshold level);
determining that the second event occurred within a threshold time period of the event (para 23, capable of detecting a threshold alarm event, para 22, detect presence or occurrence of alarm event when such changes reach, exceed some threshold level);
determining whether the aggregated score satisfies the threshold (para 23, capable of detecting a threshold alarm event); and
in response to determining that the aggregated score satisfies the threshold, performing an action using data for the event and the second event (para 22, detect presence or occurrence of an alarm event only when such changes reach and/or exceed some threshold level).
Jackson fails to disclose  in response to determining that the second event occurred within the threshold time period of the event, creating an aggregated score by aggregating the abnormality score and the second abnormality score.
In analogous art, Schoettle discloses in response to determining that the second event occurred within the threshold time period of the event, creating an aggregated score by aggregating the abnormality score and the second abnormality score (paragraph 28, system can be further programmed, for known normal conditions, known abnormal conditions, and for unknown conditions, paragraph 29, monitoring system receives data that can be compared to the stored data to determine normal and abnormal situations, process 204 generates a "normal" view of the premises).
Therefore, it would have been obvious to one of ordinary skill in the art to include remotely-monitored alarm verification disclosed by Jackson by comparing use of the premises disclosed by Schoettle from series of received sensor signals over a period of time or number of events and sent alarm to remote user to prevent unauthorized access in secure area from abnormal uses of premises [Schoettle, paragraph 0035].
 Regarding claim 16, Jackson fails to discloses the method of claim 15, comprising: determining that the second abnormality score does not satisfy the threshold, wherein creating the aggregated score by aggregating the abnormality score and the second abnormality score responsive to determining that the second abnormality score does not satisfy the threshold.
In analogous art, Schoettle discloses the method of claim 15, comprising: determining that the second abnormality score does not satisfy the threshold, wherein creating the aggregated score by aggregating the abnormality score and the second abnormality score responsive to determining that the second abnormality score does not satisfy the threshold (para 07, system compares detected parameter against parameters expected at that day and time in order to determine the action to be taken, paragraph 28, system can be further programmed, for known normal conditions, known abnormal conditions, and for unknown conditions, paragraph 29, monitoring system receives data that compared to determine normal and abnormal situations, process 204 generates a "normal" view of the premises).
Therefore, it would have been obvious to one of ordinary skill in the art to include remotely-monitored alarm verification disclosed by Jackson by comparing use of the premises disclosed by Schoettle from series of received sensor signals over a period of time or number of events and sent alarm to remote user to prevent unauthorized access in secure area from abnormal uses of premises [Schoettle, paragraph 0035].
Regarding claim 17, Jackson discloses the method of claim 15, comprising: determining a confidence score that indicates a degree to which the event is likely associated with the second event (paragraph 0053, analytics means identify abnormal behavior based on predetermined alarm parameters and confirming a valid alarm, paragraph 0022, sensor detect and indicate presence or occurrence of alarm event when changes reach or exceed threshold level).
Jackson fails to discloses determining whether the confidence score satisfies a confidence threshold, wherein creating the aggregated score by aggregating the abnormality score and the second abnormality score responsive to determining that the confidence score satisfies the confidence threshold.
In analogous art, Schoettle discloses determining whether the confidence score satisfies a confidence threshold, wherein creating the aggregated score by aggregating the abnormality score and the second abnormality score responsive to determining that the confidence score satisfies the confidence threshold (para 07, system compares detected parameter against parameters expected at that day and time in order to determine the action to be taken, paragraph 28, system can be further programmed, for known normal conditions, known abnormal conditions, for unknown conditions, paragraph 29, monitoring system receives data compared to determine normal and abnormal situations, process 204 generates a "normal" view of premises).
Therefore, it would have been obvious to one of ordinary skill in the art to include remotely-monitored alarm verification disclosed by Jackson by comparing use of the premises disclosed by Schoettle from series of received sensor signals over a period of time or number of events and sent alarm to remote user to prevent unauthorized access in secure area from abnormal uses of premises [Schoettle, paragraph 0035].
Regarding claim 18, Jackson discloses the method of claim 12, wherein determining the abnormality score comprises determining, for the event and using the data for the event and historical data for the property, an abnormality score that indicates the degree to which the event is abnormal at the property (paragraph 0053, analytics means identify abnormal behavior based on predetermined alarm parameters and confirming a valid alarm, paragraph 0022, sensor detect and indicate presence or occurrence of alarm event when changes reach or exceed threshold level).
Regarding claim 19, Jackson discloses the method of claim 12, wherein determining the abnormality score comprises determining, for the event and using the data for the event and a monitoring system status for a monitoring system at the property, an abnormality score that indicates the degree to which the event is abnormal at the property (para 23, system detecting threshold alarm event, para 22, detect presence or occurrence of alarm event when changes reach or exceed threshold level).
Regarding claim 20, Jackson discloses the method of claim 12, comprising: detecting, using first data from the one or more sensors at a property, a first event of the same event type as the event (paragraph 0053, analytics means identify abnormal behavior based on predetermined alarm parameters and confirming a valid alarm, paragraph 0022, sensor detect and indicate presence or occurrence of alarm event when changes reach or exceed threshold level);
determining, for the first event and using the first data for the first event, a first abnormality score that indicates a degree to which the first event is abnormal at the property (para 23, capable of detecting a threshold alarm event, para 22, detect presence or occurrence of an alarm event only when such changes reach and/or exceed some threshold level);
determining whether the first abnormality score satisfies a first threshold (para 22, detect presence or occurrence of an alarm event only when such changes reach and/or exceed some threshold level).
Jackson fails to disclose  in response to determining that the first abnormality score satisfies the first threshold, performing an action for the event type; and
after performing the action for the event type, determining, using data from an external source and the first threshold, the threshold that less likely to be satisfied than the first threshold.
In analogous art, Schoettle discloses in response to determining that the first abnormality score satisfies the first threshold, performing an action for the event type (para 07, system compares detected parameter against parameters expected at that day and time in order to determine the action to be taken, paragraph 28, system can be further programmed, for known normal conditions, known abnormal conditions, and for unknown conditions); and 
after performing the action for the event type, determining, using data from an external source and the first threshold, the threshold that less likely to be satisfied than the first threshold (paragraph 28, system can be further programmed, for known normal conditions, known abnormal conditions, and for unknown conditions, paragraph 29, monitoring system receives data that can be compared to the stored data to determine normal and abnormal situations, process 204 generates a "normal" view of premises).
Therefore, it would have been obvious to one of ordinary skill in the art to include remotely-monitored alarm verification disclosed by Jackson by comparing use of the premises disclosed by Schoettle from series of received sensor signals over a period of time or number of events and sent alarm to remote user to prevent unauthorized access in secure area from abnormal uses of premises [Schoettle, paragraph 0035].
Regarding claim 21, Jackson discloses a non-transitory computer storage medium encoded with instructions that, when executed by one or more computers, cause the one or more computers to perform operations (paragraph 0040, data storage means 23 and retrieval of data to transmit from premise 20 and retain predetermined configuration parameters and/or instructions relating to users, premises 20, and alarm activation relevant data) comprising:
detecting, using data from one or more sensors at a property, an event (para 0018, remotely-verified alarm system monitor user's premises 15 (or "premises portion"), para 0026, receive signals transmitted in premises portion 15);
determining, for the event and using the data for the event, an abnormality score that indicates a degree to which the event is abnormal at the property (para 0042, identifying data, compared to baseline data stored to identify anomalies relative to baseline data (i. e., historical data), para 0047, determine user specified alarm status. If user specified a status verifying alarm is valid, notify a Host 38 and if status verifying alarm is invalid (e.g., a false alarm), notify host 38 alarm invalid, para 0048, system capable of evaluating input data and executing an action based upon predetermined contact parameters and determining appropriate response according to predetermined instructions, output, affecting appropriate response, transmit valid alarm);
determining whether the abnormality score satisfies a threshold (paragraph 0053, analytics means identify abnormal behavior based on predetermined alarm parameters and confirming a valid alarm, paragraph 0022, sensor detect and indicate presence or occurrence of alarm event when changes reach or exceed threshold level).
Jackson specifically fails to disclose in response to determining that the abnormality score does not satisfy the threshold, determining to skip performing an action.
In analogous art, Schoettle discloses in response to determining that the abnormality score does not satisfy the threshold, determining to skip performing an action (paragraph 0019, monitoring system 110 track premises and trouble condition identified, paragraph 0036, Fig. 3, monitoring system monitor armed/unarmed mode, Abstract, Based on learned activity, possible trouble condition is detected, system compares detected parameter against parameters expected at that day and time in order to determine action to be taken, paragraph 0028 system programmed, for normal conditions, known abnormal conditions, and for unknown conditions).
Therefore, it would have been obvious to one of ordinary skill in the art to modify teaching of remotely-monitored alarm verification for a premises disclosed by Jackson to monitor premises using self-learning detect security breaches as taught by Schoettle to detect security breaches and sent alarm to remote user to prevent unauthorized access in secure area based upon deviation in the normal uses of the premises [Schoettle, paragraph 0034].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mirza Alam whose telephone number is (469) 295-9286.  The examiner can be reached on Monday-Thursday 7:30AM-6:00PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for Published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MIRZA F ALAM/Primary Examiner, Art Unit 2689